Exhibit EXECUTION COPY THIRD AMENDMENT THIRD AMENDMENT, dated as of January 30, 2009 (this “Amendment”), to the Revolving Credit Agreement, dated as of August 19, 2005 (as the same may be amended (including pursuant to this Amendment), supplemented or otherwise modified from time to time, the “Credit Agreement”), among SMITHFIELD FOODS, INC., a Virginia corporation (the “Borrower”); each of the Subsidiaries of the Borrower from time to time party to the Credit Agreement (individually, a “Subsidiary Guarantor” and, collectively, the “Subsidiary Guarantors” and, together with the Borrower, the “Obligors”), the lenders from time to time party to the Credit Agreement (the “Lenders”), CALYON NEW YORK BRANCH, COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK INTERNATIONAL”, NEW YORK BRANCH and SUNTRUST BANK, as co-documentation agents (in such capacities, the “Co-Documentation Agents”), CITICORP USA, INC., as syndication agent (in such capacity, the “Syndication Agent”) and JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the “Administrative Agent”). W I T N E S S E T H : WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and have made, certain loans and other extensions of credit to the Borrower; WHEREAS, the Borrower has requested certain amendments to the Credit Agreement as more fully set forth herein; and WHEREAS, the Lenders have agreed to such amendments but only on the terms and conditions contained in this Amendment. NOW, THEREFORE, the parties hereto hereby agree as follows: SECTION 1.Defined Terms.Unless otherwise defined herein, terms defined in the Credit Agreement and used herein shall have the meanings given to them in the Credit Agreement. SECTION 2.Amendments to Section 1.01 of the Credit Agreement.The following definitions set forth in Section 1.01 of the Credit Agreement shall be amended and restated to read in their entirety as follows: “Alternate Base Rate” means, for any day, a rate per annum (rounded upwards, if necessary, to the next 1/16th of 1%) equal to the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate for such day plus 0.50% and (c) the LIBO Quoted Rate for such day plus 1%.As used herein, the term “LIBO Quoted Rate” means, for any day, the rate per annum determined on the basis of the rate for deposits in Dollars for a one-month interest period appearing on Page 3750 of the Telerate screen as of 11:00 a.m., London time, on such day (or if such day is not a Business Day, on the immediately preceding Business Day).Any change in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Quoted Rate shall be effective from and including the effective date of such change in the Prime Rate, the Federal Funds Effective
